Citation Nr: 1425983	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  11-04 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right wrist disability.  

2.  Entitlement to service connection for a right wrist disability.

3.  Entitlement to service connection for bilateral erosive osteoarthritis of the proximal and distal interphalangeal joints, including as secondary to a right wrist disability.  

4.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder.  

5.  Entitlement to service connection for bilateral carpal tunnel syndrome.  

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from September 1959 to August 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia and from a September 2010 rating decision by the VA RO in San Juan, Puerto Rico.  

The underlying issue of entitlement to service connection for a right wrist disability,  entitlement to service connection for bilateral erosive osteoarthritis of the proximal and distal interphalangeal joints, and entitlement to a TDIU being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  Service connection for a right wrist disability was last denied by a rating decision dated in June 2008.  The Veteran did not appeal the denial.

2.  The evidence received since the June 2008 rating decision is new and raises a reasonable possibility of substantiating the underlying claim of service connection for a right wrist disability.

3.  The Veteran does not have a psychiatric disability, to include major depressive disorder that is related to active service.   

4.  The Veteran does not have carpal tunnel syndrome that is related to active service.   


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen a previously denied claim of service connection for a right wrist disability has been received.  38 U.S.C.A. §§ 1131, 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

2.  The Veteran does not have an acquired psychiatric disability, to include major depressive disorder, that is the result of disease or injury incurred in or aggravated during active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

3.  The Veteran does not have bilateral carpal tunnel syndrome that is the result of disease or injury incurred in or aggravated during active service.  38 U.S.C.A. §§ 1131, 1133, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claims.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claims; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claims, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in August 2010 and January 2014.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking the agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

When, as here, there is a petition to reopen a previously denied, unappealed claim, this notice not only must apprise the veteran of the type of evidence and information needed to substantiate his underlying claim of entitlement to service connection, and of his and VA's respective responsibilities in obtaining this supporting evidence, but also must apprise him of the specific reasons his claim was previously denied.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).   See also VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006) (wherein VA's Office of General Counsel issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial).  Here, though, since the Board is reopening the claim, there is no need to discuss whether there has been compliance with Kent in terms of notifying the Veteran of the evidence necessary to substantiate the element or elements of his claim that were found insufficient in the previous denials.  Kent, at 10-11.  This is because the Board is reopening the claim  There is no prejudice to the Veteran.

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the February 2011 statement of the case with regard to the issues of entitlement to service connection for bilateral carpal tunnel syndrome and a psychiatric disorder.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board recognizes that assistance shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claims.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013).  However, VA's duty to provide a medical examination is not triggered unless the record contains competent evidence of a current disability or symptoms of a current disability; evidence establishing that an event, injury, or disease occurred in service or a disease manifesting during an applicable presumptive period; and an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or a service-connected disability.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the claims for service connection for bilateral carpal tunnel syndrome and a psychiatric disorder, the record is devoid of any competent lay or medical evidence that the disabilities are the result of a disease or injury incurred in or aggravated by active service because an inservice event or injury is not shown.  The Board is cognizant that there are instances in which lay testimony can serve to establish an association between service and the claimed disability for the purpose of requesting an examination.  For example, a lay person may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or diagnosing simple conditions such as a dislocated shoulder, and lay testimony as to a continuity of symptomatology can satisfy the requirements and trigger the need for an examination.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Board finds that a lay person is not competent to offer an opinion on a matter clearly requiring medical expertise.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are not conditions capable of lay diagnosis).

VA must provide a medical examination as necessary to make a decision on a claim, where the evidence of record, taking into consideration all information and lay or medical evidence, including statements of the claimant, and where, the claimant had been diagnosed to have a disability, and had offered competent lay evidence of continuous symptoms of the disorder, observable by a lay person, since discharge.  Where there is evidence of record satisfying two of the requirements, competent evidence of a current disability and evidence indicating an association between the appellant's disability and his active service, but there is not of record, competent medical evidence addressing whether there is a nexus between the claimed disability and active service, VA is required to provide the claimant with a medical examination.  Charles v. Principi, 16 Vet. App. 370 (2002); 38 U.S.C.A § 5103A(d)(2) (West 2002).  

However, the Veteran has not reported a continuity of the symptoms of the claimed psychiatric disorder and bilateral carpal tunnel syndrome since separation.  Instead, he has asserted a relationship between his claimed disabilities and his service which is outside his competence as a layperson.  Moreover, the Veteran has not submitted competent evidence to support those blanket assertions.  Therefore, the Board finds that examinations are not necessary because the competent evidence of record does not indicate a relationship between a psychiatric disorder and bilateral carpal tunnel syndrome and the Veteran's military service.

The Board also finds that all of the other duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not identified any additional, unobtained, relevant, available evidence that VA has a duty to obtain.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  New and Material Evidence

The Veteran originally submitted a claim of entitlement to service connection for a right wrist disability in October 2003.  The claim was denied in a December 2003 rating decision.  The Veteran did not perfect an appeal of that decision and the RO decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).  The Veteran submitted an application to reopen a claim of entitlement to service connection for a right wrist disability in March 2006 and November 2007.  The RO declined to reopen the claim of entitlement to service connection for a right wrist disability in rating decisions dated in June 2006, September 2006, and June 2008.  The Veteran did not perfect an appeal of any of those decisions and the June 2008 RO decision is the most recent final denial.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).  As a result, service connection for a right wrist disability may now be considered on the merits only if new and material evidence has been received since the time of the June 2008 final adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013); Manio v. Derwinski, 1 Vet. App. 140 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

At the time of the prior final denial of the claim for a right wrist disability the evidence consisted of the Veteran's service treatment records (STRs), VA outpatient treatment reports, private treatment reports from various providers, and various lay statements from the Veteran and a fellow service member.  

The Veteran's STRs do not reflect any complaints, findings, or treatment for a right wrist disability.  

VA treatment records dated in November 2002 reflect that the Veteran was seen for reports of right wrist swelling and discomfort.  X-rays of the right wrist revealed evidence of an old navicular fracture and osteoarthritis.  In May 2003 and November 2003, the Veteran sought treatment for a right wrist disability.  He indicated that he sustained an injury to his right wrist during service in July 1961 when a strong wind misdirected his parachute on a jump resulting in an injury to his hand and wrist when they were pinned under his trunk and he was dragged.  

Private treatment reports from Dr. M. Roman of Rheumatology and Internal Medicine dated in July 2003 reflect a diagnosis of osteoarthritis of the right wrist.  The records reflect that the Veteran reported that he sustained a fracture of the right hand during service and has suffered from frequent episodes of joint pain since that time.  

A June 2007 statement from D. Suarez, M.D., reflects that the Veteran sustained trauma in 1961 and has restricted motion of the right wrist and an old fracture of the left navicular bone.  The examiner noted that pain began after the navicular bone was fractured in service and has gradually worsened.  Although Dr. Suarez noted the navicular bone fracture with regard to the left navicular bone, he references the right wrist at all other times in the report and it appears that the reference to the left navicular bone was noted in error.  

The statements from the Veteran indicate that in July 1961, while on a parachute jump in Wisconsin while in the Army, he was ordered to jump when a strong wind misdirected him and he landed with his hand trapped under his trunk and was dragged.  He reported that had immediate swelling of the hand and was treated although no x-rays were taken.  He reported that he initially had swelling and deformity of the hand and pain developed soon after.  

The statement from a fellow service member was dated in April 2006 and indicated that M.M.S., served in the Army with the Veteran and was a part of an Army parachuting exercise in Wisconsin in July 1961 and he witnessed the accident involving the Veteran which required that the Veteran seek immediate medical treatment for his right arm.  

The RO declined to reopen the claim in a June 2008 rating decision because the evidence submitted by the Veteran was not new and material and did not establish that the Veteran had a right wrist injury related to service.  The basis of the original denial of the claim in December 2003 was that there was no evidence linking the Veteran's claimed right wrist disability to his active duty service.   

The Veteran submitted the current claim to reopen his claim for service connection for a right wrist disability in August 2009.  Evidence associated with the claims file since the final prior denial consists of additional VA treatment reports, a decision and medical records from the Social Security Administration (SSA) some of which are duplicative of those already of record, lay statements of the Veteran, his friends, and M.M.S., the fellow service member, and a May 2011 VA examination report.  

Because the evidence received since the prior denial was not previously of record, and because it addresses specifically the issue before the Board, the Board finds that the new evidence is material.  38 C.F.R. § 3.156 (2013).  Since the final prior decision, the Veteran has submitted additional lay evidence in the form of statements from M.M.S., a former service member, as well as his friends.  M.M.S., again reiterated that he personally witnessed the parachute jump which resulted in injury to the Veteran's right wrist.  The other lay statements indicate that the Veteran's friends witnessed the Veteran wearing a splint soon after the accident in service and the Veteran informed them that he was injured in a parachuting accident.  The Veteran also submitted statements indicating that he had an injury in service and symptoms of right arm swelling and deformity in service and pain since the injury in service.  The Veteran is competent as a lay person to provide testimony regarding continuity of symptoms and self-treatment.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (where a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination that is medical in nature and is capable of lay observation).  Consequently, the Board concludes that the evidence is neither cumulative nor redundant, and that it raises a reasonable possibility of substantiating the claim.

Accordingly, the claim of service connection for a right wrist disability is reopened. The claim will be remanded for additional development.

III.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  In addition, organic diseases of the nervous system may be presumed to have been incurred during service if manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1133 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

The chronicity provisions are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2013).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

A.  Psychiatric Disorder

A review of the Veteran's STRs does not reveal any complaints, findings, or treatment for a psychiatric disorder.  Psychiatric evaluations were normal at the Veteran's September 1959 entrance examination, a March 1960 annual examination, and the June 1961 separation examination.  The Veteran denied depression or excessive worry and nervous trouble of any sort on a report of medical history form prepared in conjunction with the June 1961 separation examination.  

VA outpatient treatment reports associated with the claims file reflect a diagnosis of dysthymic disorder in May 2004.  The examiner did not link any psychiatric symptomatology to the Veteran's active service.   

Private treatment reports from I. Munoz, M.D., reflect that the Veteran was diagnosed with chronic major depression without psychotic symptomatology in May and December 2003.  Dr. Munoz reported that the Veteran divorced in his youth and became depressive and after the Veteran's father passed away he was depressive again for six months.  Dr. Munoz did not link any psychiatric disorder to the Veteran's active service.  Dr. Munoz indicated in a statement dated in June 2003 that he had seen the Veteran in December 2002, January 2003, February 2002, and March 2003.  

Associated with the claims file is a favorable decision from the SSA as well as private and VA medical records.  The decision indicates that the Veteran was in receipt of SSA disability benefits for a primary diagnosis of arthritis and a secondary diagnosis of affective disorder.  The VA and private medical records are either duplicative or unrelated to the claim for service connection for a psychiatric disorder with the exception of a psychiatric evaluation performed by A. Caro, M.D., in February 2004.  Dr. Caro diagnosed the Veteran with major depressive disorder.  The report does not include any opinion linking the disorder to the Veteran's active service. 

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for an acquired psychiatric disorder, including major depressive disorder.

The Board finds that the competent evidence does not show a relationship between any psychiatric disorder and the Veteran's period of active service.  The earliest medical evidence of a diagnosis of a psychiatric disorder was in 2003 when he was diagnosed with chronic major depression by Dr. Munoz.  Even assuming that the Veteran was diagnosed with the disorder in December 2002, when he was apparently initially treated by Dr. Munoz, the earliest indication of a psychiatric disorder came over forty years after the Veteran left service. 

A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after active service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  Maxson v. Gober, 230 F.3d 1330  (Fed. Cir. 2000).  The amount of time that passed between service and the first indication of a psychiatric disorder is evidence that weighs against the Veteran's claim. 

The evidence does not show any relationship between any acquired psychiatric disorder and the Veteran's period of active service.  The Veteran has not submitted any competent evidence which provides any basis for a conclusion that the Veteran's psychiatric disorder (diagnosed as dysthymic disorder, major depression, and major depressive disorder) is related to his period of service.

Although the Veteran contends that he has a psychiatric disorder related to his active service, he has submitted no competent medical evidence or opinion to corroborate that contention.  38 C.F.R. § 3.159(a)(1) (2013).  The Veteran's opinion is not competent to provide the requisite etiology of a psychiatric disorder because that matter requires medical expertise.  38 C.F.R. § 3.159(a)(1) (2013); Duenas v. Principi, 18 Vet. App. 512 (2004); Bostain v. West, 11 Vet. App. 124 (1998); Stadin v. Brown, 8 Vet. App. 280 (1995).  Therefore, his statements regarding the Veteran's psychiatric disorder being related to service are not competent as the Veteran is not medically qualified to provide evidence regarding a matter requiring medical expertise, such as an opinion as to etiology.

The Board finds that the preponderance of the competent evidence is against a finding that the Veteran had an acquired psychiatric disorder during service and the record does not contain competent evidence linking a current acquired psychiatric disorder to service.  There is also no lay evidence of any continuity of symptomatology between active service and any current psychiatric disorder.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for an acquired psychiatric disorder, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b)(West 2002); 38 C.F.R. § 3.102 (2013).

B.  Bilateral Carpal Tunnel Syndrome

A review of the Veteran's STRs does not reflect any complaints, findings, or treatment for carpal tunnel syndrome.  Clinical evaluation of the Veteran's upper extremities was normal at his September 1959 entrance examination, a March 1960 annual examination, and the Veteran's July 1961 separation examination.  The Veteran denied neuritis on a report of medical history form prepared in conjunction with the separation examination.  There is no evidence demonstrating carpal tunnel syndrome within one year of service separation.

Medical evidence from various private providers (including Dr. Munoz and Dr. Caro) does not reflect any complaints, findings, or treatment for carpal tunnel syndrome.  

VA outpatient treatment reports reflect that the Veteran was diagnosed with bilateral moderate carpal tunnel syndrome per electrodiagnostic studies in July 2003.  The Veteran sought physical therapy for his carpal tunnel syndrome and other hand and wrist complaints during the latter portion of 2003.  

As noted, records from the SSA reflect that the Veteran was in receipt of SSA disability benefits for a primary diagnosis of arthritis and a secondary diagnosis of affective disorder.  The VA and private medical records are either duplicative or unrelated to the claim for bilateral carpal tunnel syndrome.  

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for bilateral carpal tunnel syndrome.

The Board finds that the competent evidence does not show a relationship between the Veteran's bilateral carpal tunnel syndrome and his period of active service.  The earliest medical evidence of a diagnosis of carpal tunnel syndrome was at VA in July 2003 when electrodiagnostic testing revealed the diagnosis.  Consequently, the earliest indication of bilateral carpal tunnel syndrome came over forty years after the Veteran left service. 

A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after active service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The amount of time that passed between service and the first indication of carpal tunnel syndrome is evidence that weighs against the Veteran's claim. 

The evidence does not show any relationship between the Veteran's bilateral carpal tunnel syndrome and his period of active service.  The Veteran has not submitted any competent evidence which provides any basis for a conclusion that his bilateral carpal tunnel syndrome is related to his period of service.  It is also not shown that bilateral carpal tunnel syndrome was present to a compensable degree within one year of service separation, so a basis for a grant of service connection on a presumptive basis has not been presented.

Although the Veteran contends that he has bilateral carpal tunnel syndrome related to his active service, he has submitted no competent medical evidence or opinion to corroborate that contention.  38 C.F.R. § 3.159(a)(1) (2013).  The Veteran's opinion is not competent to provide the requisite etiology of bilateral carpal tunnel syndrome because that matter requires medical expertise.  38 C.F.R. § 3.159(a)(1) (2013); Duenas v. Principi, 18 Vet. App. 512 (2004); Bostain v. West, 11 Vet. App. 124 (1998); Stadin v. Brown, 8 Vet. App. 280 (1995).  Therefore, statements regarding the Veteran's bilateral carpal tunnel syndrome being related to service are not competent as the Veteran is not medically qualified to provide evidence regarding a matter requiring medical expertise, such as an opinion as to etiology.

The Board finds that the preponderance of the competent evidence is against a finding that the Veteran had bilateral carpal tunnel syndrome during service and the record does not contain competent evidence linking bilateral carpal tunnel syndrome to service.  There is also no lay evidence of any continuity of symptomatology between active service and any current bilateral carpal tunnel syndrome.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for bilateral carpal tunnel syndrome, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b)(West 2002); 38 C.F.R. § 3.102 (2013).


ORDER

The claim of entitlement to service connection for a right wrist disability is reopened.   To that extent only, the appeal is granted.

Entitlement to service connection for an acquired psychiatric disorder, including major depressive disorder, is denied.  

Entitlement to service connection for bilateral carpal tunnel syndrome is denied.  


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the underlying claim of entitlement to service connection for a right wrist disability, entitlement to service connection for bilateral erosive osteoarthritis of the proximal and distal interphalangeal joints, and entitlement to a TDIU can be promulgated.  

The Veteran was afforded a VA examination to assess his claim for a right wrist disability in May 2011.  The examiner diagnosed the Veteran with right wrist degenerative joint disease and old nonunion facture of the navicular bone and opined that the disability was less likely than not due to active duty service.  The rationale for the opinion was a lack of medical evidence in the STRs or in the year after the Veteran's release from service.  The examiner failed to consider or address the Veteran's lay contentions of the incurrence of an injury in service and his report of right wrist symptomatology since service.  

The Board finds that the Veteran is competent to give evidence about what he experienced.  For example, he is competent to discuss his current symptoms of right wrist pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In addition, a VA examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Based on the foregoing, the Board finds that the May 2011 VA opinion is inadequate because the examiner failed to consider all relevant facts in this case, including the competent lay evidence of continuity of symptomatology after service.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion is determined by whether the examiner was informed of sufficient facts upon which to base an opinion and whether the report contains data, conclusions, and a complete rationale in support thereof).  As such, the Board finds that an additional medical opinion is needed.

Additionally, the Board notes that the assignment of a TDIU and consideration of secondary service connection for bilateral erosive osteoarthritis of the proximal and distal interphalangeal joints are inextricably intertwined with the claim for service connection for a right wrist disability.  The appropriate remedy where pending claims are inextricably intertwined with a claim currently on appeal is to remand the claims on appeal pending the adjudication of the inextricably intertwined claim.   Harris v. Derwinski, 1 Vet. App. 180 (1991).

VA outpatient treatment reports dated through March 2006 have been associated with the claims file.  Because there may be outstanding VA medical records that contain information pertinent to the Veteran's claims, an attempt to obtain such records should be made.  38 C.F.R. § 3.159(c)(2) (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Any VA treatment records dated after March 2006 should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records dated since March 2006.  All attempts to obtain the records must be documented and any negative responses should be associated with the claims file.

2.  Following completion of the above, return the claims file to the examiner who conducted the May 2011 VA examination or to another appropriate examiner.  The examiner must review the claims file and must note that review in the report.  The report of examination should include a complete rationale for all opinions expressed.  Any necessary tests, including x-rays, should be obtained.  A complete history should be obtained from the Veteran.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's claimed right wrist disability was caused or aggravated by service.  The examiner must consider the Veteran's lay statements that he injured his right wrist during a parachute jump in service and his description of continuity of right wrist symptomatology since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  If the examiner determines that the Veteran's current right wrist disorder was incurred or aggravated during service, or is otherwise related thereto, the examiner should also offer an opinion as to whether the bilateral erosive osteoarthritis of the proximal and distal interphalangeal joints is caused or aggravated by the right wrist disability.  If the examiner determines that another examination of the Veteran is necessary prior to rendering the requested opinion(s), the Veteran should be so scheduled.  

3.  Then, readjudicate the claims.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.   Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


